DETAILED ACTION
Introduction
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Examiner acknowledges Applicant’s amendment of claims 1 and 25; cancellation of claim 44; and addition of new claim 45 in Applicant’s Response to Official Action dated 30 April 2021 (“Response”).  Claims 1, 3, 5-12, 17, 21, 23, 25, 27, 30, 31, 43 and 45 are currently pending in this application and are subject to examination herein.
Allowable Subject Matter & Examiner's Reasons For Allowance
Claims 1, 3, 5-12, 17, 21, 23, 25, 27, 30, 31, 43 and 45 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to disclose or otherwise teach the combination of limitations claimed in the aforementioned claims.  In particular regarding independent claim 1, the prior art of record fails to disclose or otherwise teach an insect trap comprising: 
an enclosure for receiving a human or an animal therein, and comprising an opening configured to allow air to flow out of the enclosure and prevent insects from entering the enclosure, 
wherein the enclosure comprises a fan for blowing air through the opening towards the outside; and 
a trapping unit disposed outside of the enclosure and in fluidic communication with the opening, and comprising a heatable container and a heating element, 
wherein the fan does not suck air into the trapping unit; 

(i) adhesive material, or 
(ii) material comprising insecticide, and 
is configured to hold a liquid for retaining heat energy, and wherein the heating element is configured to heat the heatable container and the liquid held therein.
Specifically, the prior art does not disclose or otherwise teach the claimed combination and, in particular, does not teach an insect trap comprising an enclosure for receiving a human or an animal therein, and comprising an opening configured to allow air to flow out of the enclosure and prevent insects from entering the enclosure, wherein the enclosure comprises a fan for blowing air through the opening towards the outside; and a trapping unit disposed outside of the enclosure and in fluidic communication with the opening, and comprising a heatable container and a heating element, wherein the fan does not suck air into the trapping unit.
Claims 3, 5-12, 17, 21, 23, 43 and 45 depend, either directly or ultimately, from allowable, independent claim 1 and are, therefore, likewise allowed.
Regarding independent claim 25, the prior art of record fails to disclose or otherwise teach a method comprising a method of trapping, killing, or trapping and killing an insect, the method comprising: 
disposing a human or animal inside an enclosure comprising an opening configured to allow air to flow out of the enclosure and prevent insects from entering the enclosure; 
blowing air through the opening to the outside using a fan; 
arranging a trapping unit outside of the enclosure to be in fluidic communication with the opening, 
wherein the fan does not suck air into the trapping unit 
and the trapping unit comprises: 

(i) adhesive material, or 
(ii) material comprising insecticide, further comprising 
disposing a liquid in the heatable container for retaining heat energy, and 
heating the heatable container and the liquid using a heating element.
Specifically, the prior art does not disclose or otherwise teach the claimed combination and, in particular, does not teach a method of trapping, killing or trapping and killing an insect, the method comprising disposing a human or animal inside an enclosure comprising an opening configured to allow air to flow out of the enclosure and prevent insects from entering the enclosure; blowing air through the opening to the outside using a fan; arranging a trapping unit outside of the enclosure to be in fluidic communication with the opening, wherein the fan does not suck air into the trapping unit.
Claims 27, 30 and 31 each depend directly from allowable, independent claim 25 and are, therefore, likewise allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAUDE J BROWN whose telephone number is (571)270-5924.  The examiner can normally be reached on Mon-Fri 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CLAUDE J BROWN/Primary Examiner, Art Unit 3643